t c memo united_states tax_court gary cummings petitioner v commissioner of internal revenue respondent docket no 21650-06l filed date gary cummings pro_se nancy p klingshirn for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment petitioner failed to file federal_income_tax returns for and respondent issued statutory notices of deficiency to petitioner determining deficiencies and additions to tax for and petitioner received the notices of deficiency but did not petition the court for a redetermination of the tax deficiencies and additions to tax determined in the notices of deficiency for and notices of deficiency after the period for timely filing a petition with the court regarding the notices of deficiency elapsed respondent assessed against petitioner the amounts shown on the notices of deficiency respondent mailed petitioner letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice the levy notice advised petitioner that respondent intended to levy on petitioner’s property to secure payment of his outstanding tax_liabilities for and the levy notice also explained that petitioner had a right to request a hearing with respondent’s office of appeals appeals to appeal the proposed collection action and to discuss payment method options by submitting a form request for a collection_due_process_hearing with respect to the proposed levy respondent mailed petitioner letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice the lien notice advised petitioner that respondent had filed a notice_of_federal_tax_lien nftl with respect to petitioner’s unpaid tax_liabilities for and the lien notice also explained that petitioner had a right to request a hearing with appeals to appeal the proposed collection action and to discuss payment method options by submitting a form with respect to respondent’s nftl petitioner timely filed two forms 12153--one regarding the levy notice and one regarding the lien notice petitioner’s explanations of disagreement on both forms were identical inappropriate collection activity and invalid administrative record petitioner did not explain on the form or attach any statement to the form explaining what inappropriate collection activity had taken place or why the administrative record was invalid appeals acknowledged receipt of petitioner’s requests for a hearing with respect to the levy notice and the lien notice for and by letter appeals advised petitioner that appeals would not provide a face-to-face hearing if the only items he wished to discuss were those determined by the courts to be frivolous or groundless that he could receive a face-to- face hearing on any relevant nonfrivolous issues if he informed appeals in writing or by phone of such nonfrivolous issues that appeals scheduled a telephone conference for date and that appeals would not consider alternative collection methods unless petitioner filed his and income_tax returns and completed collection information statements the letter further advised petitioner before you decide whether to petition a notice_of_determination you should know that the tax_court is empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless 115_tc_576 forbes v commissioner tcmemo_2006_10 dollar_figure penalty imposed aston v commissioner tcmemo_2003_128 dollar_figure penalty imposed petitioner responded to appeals by letter and requested a face-to-face hearing petitioner wrote that the issues that he intended to raise at the hearing included challenging the validity of the allegations as to amounts allegedly owed due to the failure by the irs to follow its own administrative procedures including without limitation violations of sec_6065 pursuant to usc d and the administrative procedures act challenging whether or not a valid and properly completed assessment and deficiency exist as petitioner requested appeals provided him with a copy of his administrative file for appeals did not send petitioner a copy of his administrative file for as he had already obtained a copy through a freedom_of_information_act_request appeals offered to reschedule a telephone conference with petitioner to discuss any relevant nonfrivolous issues regarding the dollar_figure he owed as of date in tax penalties and interest for and petitioner replied that appeals’ assertion that the issues he raised were frivolous was a lie and you should know it additionally petitioner wrote raising issues of irs failure to follow its own administrative procedures is absolutely a valid reason and evokes a requirement for a face-to-face hearing be advised that i refuse to accept your offer of a telephone hearing and if you continue to fail or refuse to grant me a face-to-face hearing and should you attempt to proceed with collection of a disputed assessment without providing me a face-to-face hearing to discuss your failure to follow your own administrative procedures then i will bring a lawsuit against you in u s district_court under current law you can be fired for your failure to perform your duties in accordance with internal revenue laws subsequently appeals issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioner’ sec_2002 and taxable years notice_of_determination appeals determined that the proposed levy and the nftl were appropriate collection actions in petitioner’s case petitioner filed a petition challenging the notice_of_determination at the time he filed the petition petitioner resided in ohio petitioner claimed inter alia irs has other irregular and interesting preconditions such as filling out forms and submitting a payment schedule these requirements are impossible since petitioner does not know what the irs wants until he meets with it petitioner is not required to do these and did not the irs illegally and wrongfully withheld a hearing and has violated his statutory rights and administrative due process rights to appear at a hearing irs was notified that petitioner challenged the validity of this alleged debt of a related procedural deficiency lack of required certification per sec_6065 and of petitioner’s demand for proper certification of lawful assessment the irs refused to acknowledge petitioner’s demand nor did it offer any evidence of lawful verification of their assessment at any time petitioner requested a face to face hearing within the legal time period and therefore is entitled to an in-person hearing under sec_6330 petitioner is entitled to a cdph at a location convenient to them sic taxpayer was not given the opportunity to raise any relevant issue relating to the unpaid tax or the proposed levy at a hearing in accordance with sec_6330 and that the internal_revenue_service violated petitioner’s fifth and fourteenth amendment rights motion for summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment may be granted if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code material fact and that a decision may be rendered as a matter of law determination to proceed with collection sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 and b further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action s and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite petitioner received the notices of deficiency for and accordingly he cannot challenge his underlying liabilities see sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite therefore we review respondent’s determination for an abuse_of_discretion see sego v commissioner supra pincite petitioner claims that appeals did not verify the assessments petitioner is wrong appeals verified the assessment of petitioner’s taxes for and and petitioner received a copy of his administrative file for and petitioner also argues that he was not required to file collection information statements with appeals that he was entitled to a face-to-face hearing that appeals illegally and wrongfully withheld a hearing and violated his statutory rights and administrative due process rights and that the internal_revenue_service violated his fifth and fourteenth amendment rights these are shopworn arguments characteristic of tax- protester rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we will not painstakingly address these assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir at the hearing petitioner stated i don’t have collection alternatives petitioner has failed to raise a spousal defense or make a valid challenge to the appropriateness of respondent’s intended collection actions these issues are now deemed conceded see rule b accordingly we conclude that respondent did not abuse his discretion and we will grant respondent’s motion for summary_judgment sustaining respondent’s determination to proceed with collection sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous petitioner’s objection to respondent’s motion for summary_judgment petition forms and correspondence with respondent contain frivolous and groundless statements and arguments petitioner’s answers to the court’s questions at the hearing on respondent’s motion for summary_judgment were evasive and or nonresponsive at the hearing the court inquired as to what issues petitioner wanted to raise in his sec_6330 case petitioner stated that he wanted a face-to-face hearing additionally the following colloquy took place the court the court asked you what nonfrivolous arguments you had -- mr cummings i’m not prepared at this court for such a thing the court you’re not offering waht sic those arguments were mr cummings i’m offering my nonfrivolous issues and that’s -- the court i’m sorry mr cummings i’m offering my nonfrivolous issues the court i’m asking you what are they mr cummings inappropriate collection activity the court like what mr cummings i’m not prepared for that right now the court and what else mr cummings and invalid administrative record the court and what’s your argument on that any specifics mr cummings i want it on the record at a collection_due_process_hearing i’m not prepared to argue these matters before the court today additionally the court asked petitioner what collection alternatives he wanted to raise petitioner tried to avoid answering the question but eventually stated that he had none in the notice_of_determination petitioner was warned that the court is empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before us that is primarily for delay frivolous or groundless respondent cited 115_tc_576 forbes v commissioner tcmemo_2006_10 dollar_figure penalty imposed and aston v commissioner tcmemo_2003_128 dollar_figure penalty imposed to petitioner warning him of the consequences he could face for taking frivolous or groundless positions in these proceedings or instituting the proceedings primarily for delay we conclude petitioner’s position was frivolous and groundless and that he instituted and maintained these proceedings primarily for delay appeals and the court gave petitioner multiple opportunities to state any nonfrivolous issues he wished to raise at a sec_6330 hearing petitioner repeatedly refused to state any nonfrivolous issues he would assert via raising frivolous and groundless arguments and petitioning this court petitioner has sought to delay the collection of a total of approximately dollar_figure of deficiencies and penalties for and by date this amount including interest totaled almost dollar_figure accordingly pursuant to sec_6673 we hold petitioner is liable for a dollar_figure penalty to reflect the foregoing an appropriate order and decision will be entered
